Citation Nr: 1103992	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran testified at a Travel Board hearing before the 
undersigned in March 2010.  A transcript of that hearing is 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

VA is required to obtain the Veteran's service treatment records 
(STRs) or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 
2009).  When VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain these records must 
continue until they are obtained unless it is reasonably certain 
they do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2010).  

The Veteran contends that in September 1968, while at Great Lakes 
Naval Station for boot camp, he injured his left shoulder while 
participating in a swimming course.  He maintains that he was 
treated and that a dislocation was diagnosed.  See Hearing 
Transcript at 3-5.  He also claims that, after this initial 
treatment, he was seen for further complaints regarding his left 
shoulder at a clinic at the Naval Air Station in Albany, Georgia, 
where he was assigned after boot camp.  See Hearing Transcript at 
13-15.  

Upon review, the Board notes that STRs currently associated with 
the claims file reflect no complaint or treatment regarding the 
Veteran's left shoulder.  The Veteran is adamant, however, that 
he was treated for his left shoulder during boot camp and after 
as alleged.  Given the obvious relevance of these missing STRs in 
adjudication of the claim at issue, the Board finds it necessary 
to remand the claim to ensure that all proper avenues for 
securing these records have been pursued and to afford the 
Veteran every benefit of assistance from VA.  On remand, the 
Agency of Original Jurisdiction (AOJ) should request additional 
STRs from the appropriate agencies, as well as records pertaining 
to the Veteran's claim of treatment at the Great Lakes Naval 
Station during boot camp in September 1968, and at a clinic at 
the Albany Naval Air Station from September 1968 to June 1970.  

The Veteran contends that post-service he continued to experience 
problems with his left shoulder.  He states that, following 
separation from service, he was first treated in approximately 
1971 or 1972 at the Dallas, Texas VA Hospital (VAH), and since 
2005 at the Oakland VA Outpatient Clinic (VAOPC).  See Hearing 
Transcript at 10-11 & 18-19.  The Board notes that hospital 
summaries from the Dallas VAH currently associated with the file 
concern unrelated disabilities (psychiatric complaints in 1976 
and a gunshot wound in 1978).  Accordingly, further attempts are 
necessary to determine if earlier records exist at the Dallas 
VAH.  In addition, as to the Oakland VAOPC, the most recent VA 
treatment records in the file are dated in May 2009, so efforts 
must be made to obtain and associate with the claims file all 
treatment records since that date.  

The Board notes that the record contains a June 2006 computer 
printout concerning the Veteran's Supplemental Security Income 
(SSI) benefit payments.  Upon review, however, it is unclear as 
to whether the Veteran has in fact been awarded SSI benefits - 
the printout reflects a "Gross Payable Amount (Current)" of 
only 30 cents and no payment date.  Further, the exact nature of 
the disability, if any, that the Social Security Administration 
(SSA) recognized in order to award the SSI benefits is unknown.  
VA's duty to assist includes obtaining "relevant records" in 
the custody of a Federal department, such as SSA.  The record, as 
it stands now, does not show whether or not the SSA records are 
relevant to the current issue on appeal.  Therefore, a remand is 
required for purposes of attempting to obtain them.  

Accordingly, this case is REMANDED to the AOJ for the following 
actions:

1.  Contact the National Personnel Records 
Center and/or any other appropriate 
repository of records and request the 
Veteran's complete STRs, including clinic or 
hospitalization records, for his period of 
active service, in particular, records 
pertaining to treatment at a clinic at the 
Great Lakes Naval Station during boot camp in 
September 1968, and at a clinic at the Albany 
Naval Air Station from September 1968 to June 
1970.  All efforts to obtain such records 
should be documented in the claims folder.  
The request should be made using both 
the Veteran's current (J.A.R.) and 
former (J.C.J.) names.  

2.  Request medical records from both the 
Dallas VAH and VAMC pertaining to the Veteran 
since June 1970, and from the Oakland VAOPC 
since May 14, 2009.  If no further treatment 
records exist, the claims file should be 
documented accordingly for purposes of 
explaining how the duty to assist has been 
exhausted (due to further efforts being 
futile) for purposes of attempting to obtain 
these records.  The request should be made 
using both the Veteran's current 
(J.A.R.) and former (J.C.J.) names.  

3.  Request from the SSA complete records 
associated with the Veteran's SSI benefits 
claim.  Request copies of any disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file.  The 
request should be made using both the 
Veteran's current (J.A.R.) and former 
(J.C.J.) names.  

4.  If any of the records requested above are 
unobtainable, the Veteran must be notified in 
accordance with 38 C.F.R. § 3.159(e).

5.  Thereafter, readjudicate the claim on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last supplemental 
statement of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond.

A Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

